DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “wherein the retainer element is configured sealed from an inside of the full enclosure of the functionally relevant components…” in line 12 is considered new matter. The original disclosure does not indicate that the retainer element is sealed from the inside of the full enclosure and for this reason its is considered new matter. The figures show how the retainer is separate from the an inside of the full enclosure but it does not indicate that it is sealed.
Claims 2-15 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102010061219 to Goll et al. (Goll)(see attached English language machine translation).
Goll discloses:
Regarding claim 1:
An electromagnetic actuator (figure 1) for a cam phaser (¶0002, “a swivel motor adjuster for camshafts”), the electromagnetic actuator comprising: 
an actuator housing (11 and 69) that includes an actuator housing functional section (11 or 69) and an actuator housing cover (an other of 11 or 69); and 
a retainer element (27 and 29); 
wherein the actuator housing (11 and 69) provides a full enclosure for functionally relevant components including a coil carrier (45) and a pole tube (73), 
wherein the electromagnetic actuator (figure 1) is receivable at a component housing section of a component that receives the cam phaser (intended use; further, the 29 is fastened to some housing portion near the cam phaser via fasteners through 31), 
wherein the electromagnetic actuator (figure 1) is attachable at the component housing section by the retainer element (retaining element 27 and 29 holds the actuator to the housing via fasteners through 31), 
wherein the retainer element (27 and 29) is configured sealed (the exterior of 27 and 29 is sealed from the interior of the full enclosure via seals 63 arranged at both axial ends of 27; further, the claim indicates that the inside of the full enclosure is sealed from the retainer element which is the case since the inside of these components is separated/sealed from the retainer element) from an inside of the full enclosure of the functionally relevant components (retainer element 27 and 29 is isolated from the functionally relevant components via 11) provided by the actuator housing (11 and 69) when the electromagnetic actuator is mounted at the cam phaser (intended use; further, actuator of figure 1 is mounted to a cam phaser/swivel motor adjuster, see translation ¶0002),
wherein the retainer element (27 and 29) is not in contact (retainer element 27 and 29 is isolated from the functionally relevant components 45 and 73 via actuator housing 11) with the functionally relevant components (45 and 73), 
wherein the electromagnetic actuator (figure 1) is supported at the component housing section by a section of the retainer element (29) in a direction of an axial orientation (fasteners extend through 31 is the axial orientation direction) of the electromagnetic actuator (the axial orientation of the actuator of figure 1 extends along plunger 41), 
wherein the actuator housing cover (11 or 69) of the actuator housing is at least partially arranged (see figure 1 below, with the housing located at element A that retainer portion attaches to, the actuator housing cover 11 or 69 are located between the retainer element 27 and the housing (element A) via line B) between the section of the retainer element (27) and the component housing section (housing that mounts to retainer element portion 29), and 
wherein the actuator housing functional section (11 or 69) and the actuator housing cover (the other of 11 or 69) are fixed at each other through direct bidirectional axial and radial form locking (see figure 1 where 11 and 69 are locked to each other in this manner required by the claim since 69 is encapsulated within 11 along its exterior surface) between the actuator housing functional section and the actuator housing cover (an other of 11 or 69) so that the actuator housing functional section and the actuator housing cover (an other of 11 or 69) by themselves enclose and support the functionally relevant components (69 and 11 enclose both 45 and 73) to render the functionally relevant components functional (by enclosing them in this manner they are functional/operate).  

    PNG
    media_image1.png
    967
    684
    media_image1.png
    Greyscale

Figure 1 - from Goll, figure 1, annotated by the examiner
Regarding claim 2:
The electromagnetic actuator according to claim 1, wherein the actuator housing cover (an other of 11 or 69) and the retainer element (27 and 29) are arranged along a circumference of the actuator housing functional section (11 or 69) as an outer boundary (retainer element 27/29 surrounds 11 and 69) that is oriented away (retainer element 27/29 extends away from the component housing identified as A in figure 1 above) from the component housing section (element A in figure 1 above).  

Regarding claim 3:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) is recessed (a bore in the center of 27 receives actuator housing 11 and 69) to accommodate the actuator housing (11 and 69).  

Regarding claim 4:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) envelops the actuator housing (retainer 27 and 29 surrounds actuator housing 11 and 69) essentially along a circumference of the actuator housing (11 and 69) and along an enveloping surface (along the exterior surface of 11) of the actuator housing (11 and 69).  

Regarding claim 5:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) receives the actuator housing (11 and 69) in a form locking manner (actuator housing 11 and 69 is held in a forming locking manner in retainer element 27 and 29 via sections C and D in figure 1 above).  

Regarding claim 6:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) includes a contact surface (see figure 1 above, element C) that is arranged transversal to the axial orientation of the electromagnetic actuator (surface C extends radially/transversal to the axial orientation and holds the actuator in place), and 
wherein the contact surface (C in figure 1 above) is arranged opposite (shoulder/surface of 11 that abuts C in figure 1 above is arranged opposite of and faces the shoulder/surface of 11 that abuts C) to and in contact with an actuator housing surface (surface/shoulder of actuator housing 11 that abuts and contacts surface C in figure 1 above).  

Regarding claim 8:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) is configured to receive (the retainer 27 and 29 allows socket 47 to extend through it via a hole/gap at the end of the retainer) a connection socket (47) that is arranged at the actuator housing (arranged and connected to the actuator housing 11).  

Regarding claim 9:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) receives (the retainer 27 and 29 allows socket 47 to extend through it via a hole/gap at the end of the retainer) a connection socket (47) of the actuator at least partially (arranged and connected to the actuator housing 11).  

Regarding claim 12:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) is attachable at the component housing section (element A in figure 1 above) in a disengageable manner (retainer element has fastening bores 31 that receive fasteners which inherently can be attached or removed/are disengageable).  

Regarding claim 13:
The electromagnetic actuator according to claim 1, wherein the retainer element (27 and 29) is configured as a frame (Merriam-Webster defines a frame as “an open case or structure made for admitting, enclosing, or supporting something”, as shown in figure 1, the retainer is an open case that admits, encloses and supports the actuator housing 11 and 69).  

Regarding claim 15:
A cam phaser (see translation ¶0031, “This hydraulic valve is used in a swivel motor adjuster for camshafts”), comprising: the electromagnetic actuator (figure 1) according to claim 1.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goll as applied to claim 7 above as evidenced by US patent number 3,092,145 to Brinkel.
Regarding claim 7:
Goll discloses:
The electromagnetic actuator according to claim 1, wherein a fastening engagement (81) is arranged at an enveloping surface (see figure 1 above, element E) of the actuator housing (11 and 69), wherein the fastening engagement (81) is configured to prevent a movement (fastening engagement 81 holds the retainer element 27 and 29 relative to the actuator housing 11 and 69 in the axial direction) of the retainer element (27 and 29) in the axial orientation.  
Goll fails to explicitly disclose:
The electromagnetic actuator according to claim 1, wherein a snap lock element is arranged at an enveloping surface of the actuator housing.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “Fastening engagement” (81) of Goll is a snap lock element/snap ring (under the broadest reasonable interpretation) which holds the retainer and the actuator housing together as evidenced by Brinkel which shows a similar actuator (figure 1) that includes a snap ring 21 in a similar location in order to hold the components of the actuator in place for use/operation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goll as applied to claim 1 above as evidenced by US patent application publication number 2012/0312262 to Hoppe et al. (Hoppe).
Regarding claim 10:
Goll fails to explicitly disclose:
The electromagnetic actuator according to claim 1, wherein the retainer element is configured as an injection molded component.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the retainer of Goll could be made from a variety of materials and by a variety of material processes including injection molding as evidenced by Hoppe which shows a retaining element 8 made from injection molding (¶0032). Injection molding allows for mass production of complex components at lower costs and would be ideal for vehicle components which are typically produced in mass quantity at low cost.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goll as applied to claim 9 above, and further in view of US patent number 8,443,772 to Kokubo et al. (Kokubo).
Regarding claim 11:
Goll fails to disclose:
The electromagnetic actuator according to claim 9, wherein the retainer element includes an electrical connection of the connection socket.  
Kokubo teaches:
	An electromagnetic actuator (figure 1) where the retainer element/outer housing (16) includes an electrical connection (49a) that further connects to a connection socket (48) between the retainer element (16) and the actuator (5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goll to move the socket/electrical connection to the retainer element and make a connection/connection socket between the retainer element and the actuator as taught by Kokubo. This would be a simple substitution of one known element (the socket/electrical connection on the actuator housing as taught by Goll) for another (the socket/electrical connection on the retaining element as taught by Kokubo) to obtain predictable results (to connect the actuator to the electrical system of the car for actuation of the actuator).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goll as applied to claim 1 above as evidenced by US patent application publication number 2011/0168276 to Kira et al. (Kira).
Regarding claim 14:
Goll fails to explicitly disclose:
The electromagnetic actuator according to claim 1, wherein the component housing section is a section of a cylinder head of an internal combustion engine.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the component housing section is a section of a cylinder head of an internal combustion engine since the actuator of Goll is for a camshaft phaser (Goll, ¶0031) which are typically attached to an engine in a location close to the phaser including a cylinder head cover as evidenced by Kira which shows a similar valve actuator (figure 1) which is mounted to a cylinder head cover (5; ¶0064) that actuates a VVT system.

Response to Arguments
Applicant's arguments filed 1/9/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejection of claim 1:
The applicant has amended the claims and provided arguments as to why the above rejection no longer reads on the claims and for this reason the rejection should be withdrawn. However, the office does not agree with these arguments. The applicant has argued that the above rejection does not read on the claims since the retainer element (27 and 29) is not sealed from the functionally relevant components including the coil carrier 45 and pole tube 39 but rather seal the functionally relevant components. However, the office disagrees with this argument for several reasons. First, the claim indicates “wherein the retainer element is configured sealed from an inside of the full enclosure of the functionally relevant components…” which requires the retainer element to be sealed from an inside  of these components which Goll teaches above since it is sealed from the inside of these components (49 and 39). Second, even if the applicant interpretation of the claim is accepted, Goll teaches that the exterior of the retainer element (27 and 29) is sealed from the functionally relevant components via seals 63 arranged at both ends of 27. Further, as indicated above, this amendment of the retainer element configured sealed is new matter as indicated in the 35 USC 112(a) rejection above. For this reason, the applicant’s amendments to the claims and arguments are not persuasive.

Regarding the specification objections:
The applicant’s amendments to the specification have addressed these objections and for this reason it has been withdrawn. Further, the amendments to the specification are accepted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746